J-S28034-19
J-S28035-19
J-S28036-19

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA          :  IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
               v.                         :
                                          :
    TIMOTHY ALLEN COHICK                  :
                                          :
                     Appellant            : No. 927 MDA 2018
                                          :
                                          :

              Appeal from the Judgment of Sentence May 16, 2018
     In the Court of Common Pleas of Lycoming County Criminal Division at
                        No(s): CP-41-CR-0000662-2017,
              CP-41-CR-0001350-2017, CP-41-CR-0001929-2017

COMMONWEALTH OF PENNSYLVANIA          :  IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
          v.                          :
                                      :
TIMOTHY ALLEN COHICK                  :
                                      :
                 Appellant            : No. 1497 MDA 2018
                                      :
                                      :
         Appeal from the Judgment of Sentence May 16, 2018
           in the Court of Common Pleas of Lycoming County
         Criminal Division at No(s): CP-41-CR-0000662-2017

COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
          v.                          :
                                      :
TIMOTHY ALLEN COHICK                  :
                                      :
                 Appellant            : No. 1506 MDA 2018
                                      :
                                      :
         Appeal from the Judgment of Sentence May 16, 2018
           in the Court of Common Pleas of Lycoming County
         Criminal Division at No(s): CP-41-CR-0001350-2017

BEFORE:     BOWES, J., McLAUGHLIN, J., and STRASSBURGER*, J.


*    Retired Senior Judge assigned to the Superior Court.
J-S28034-19
J-S28035-19
J-S28036-19

CONCURRING MEMORANDUM BY BOWES, J.: FILED SEPTEMBER 13, 2019

      As my learned colleagues faithfully apply precedent in disposing of this

appeal, I join the Majority Memorandum. I write separately to note my belief

that, if Appellant was informed that he could obtain appellate review of his

judgment of sentence by filing “an” appeal, or “a” notice of appeal when he

was advised of his appellate rights pursuant to Pa.R.Crim.P. 708(D)(3), such

would warrant a finding of a breakdown of court processes excusing his lack

of compliance with Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018),

and its progeny. Accord Commonwealth v. Flowers, 149 A.3d 867, 872

(Pa.Super. 2016) (holding breakdown in court operation granted this Court

jurisdiction over untimely appeal where trial court failed to correct counsel’s

misstatement about deadline for filing appeal and incorrectly provided that

the appellant had an additional thirty days to appeal from order denying

motion for    reconsideration of   sentence   imposed    upon revocation of

intermediate punishment); Commonwealth v. Parlante, 823 A.2d 927, 929

(Pa.Super. 2003) (“[W]e decline to quash this appeal because [the late

appeal] resulted from the trial court’s misstatement of the appeal period,

which operated as a breakdown in the court’s operation.”) (quotation marks

omitted); Commonwealth v. Coolbaugh, 770 A.2d 788, 791 (Pa.Super.

2001) (same).

      However, I am unable to discern from the record in the instant case

whether such a breakdown occurred because the transcript from Appellant’s

                                     -2-
J-S28034-19
J-S28035-19
J-S28036-19

resentencing was not ordered or included in the certified record.        Since

Appellant bore the burden of securing all necessary documents for the certified

record, the absence of proof that no breakdown occurred here does not

warrant relief.1

       Therefore, I join the Majority Memorandum.




____________________________________________


1 In light of the missing transcript, if this Court had jurisdiction over this
appeal, the result would be the denial of counsel’s petition to withdraw and
remand for the completion of the record and the filing of a new brief. See
Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa.Super. 2015)
(denying petition to withdraw and remanding for counsel to obtain missing
notes of testimony).

                                           -3-